Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.
Status of Claims
Claims 1,3,4,5,7,9,10,11,13,14,15,17,19,20 are pending. 
Claims 1,3,7,9,11, 13,17,19 are amended.
Claims 2, 6, 8,12,16,18 are canceled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,7,11,17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  1,3,4,7,9,10,11,13,14,17,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskela et al. (US-PG-PUB 2019/0387441 A1) and in view  Peisa et al. (US-PG-PUB 2019/0349830 A1).
The instant application is about random access procedure and is shown in fig. 14 below.

    PNG
    media_image1.png
    760
    529
    media_image1.png
    Greyscale

The primary reference Koskela is about random access for CFRA and CBRA and is shown in fig. 4

    PNG
    media_image2.png
    546
    821
    media_image2.png
    Greyscale

The secondary  reference Peisa is about beam based handover and is shown in fig 3a 

    PNG
    media_image3.png
    443
    779
    media_image3.png
    Greyscale

As to claim1. Koskela teaches  a method performed by a terminal (Koskela fig. 3 a Ue 50 which works according to a method) for transmitting a random access (RA) preamble in a wireless communication system (Koskela fig. 6 [0102] Ue selecting RACH for communicating with base station),comprising: 
Receiving (koskela fig.3 S7 cell providing RACH resources or allocation of SS block RACH resources see also [0120]), from a base station(koskela fig.3 S7 cell providing RACH resources or allocation of SS block RACH resources see also [0120]), configuration information on a RA(koskela [0121]- [0124] RRC resource being allocated and handover command i.e. RSRP value for handover) for a selection of a synchronization signal (SS) block (koskela [0121]- [0124] RRC resource being allocated and handover command  and [0099] ss block enabling Ue to distinguish i.e. select and measure beam see also [0102]),
in case that the configuration information comprises information on contention-free RA resources associated with SS blocks and at least one SS block with a signal quality greater than the threshold among the SS blocks associated with the contention-free RA resources is available(Koskela [0131]-[0138]] contention free SS-block being used for random access in case contention free ss block is available based on a comparison to a threshold i.e. a signal quality being higher than a threshold see also [0128][0130] see also fig. 4), 
selecting a first SS block among the at least one suitable SS block associated with the contention-free RA resources( Koskela [0139] Ue selecting preamble i.e. SS-block having best quality in order to perform random access and the ss-block maybe contention-free or contention-based see also fig. 4), 
in case that the at least one SS block with the signal quality greater than the threshold among the SS blocks associated with the contention-free RA resources is not available(Koskela [0128] no ss-block related to contention-free can be detected due to signal quality being below a threshold see also fig.4) ,
 identifying that at least one SS block with a signal quality greater than the threshold among SS blocks associated with contention-based RA resources (Koskela [0128]-[0130] contention-free ss-block with acceptable threshold not available base on which ss-block related to contention based being selected see fig. 4) , 
and selecting a second SS block among the at least one SS block associated with the contention-based RA resources( Koskela [0139] Ue selecting preamble i.e. SS-block having best quality in order to perform random access and the ss-block maybe contention-free or contention-based see fig. 4); 
selecting a physical random access channel (PRACH) occasion based on the selected first SS block or the selected second SS block (Koskela [0139] a preamble i.e. SS block being selected for random access see fig. 4); and 
transmitting, to the base station, an RA preamble in the selected PRACH occasion(Koskela [0139] RACH access being performed using selected preamble see fig. 4).
Koskela does not expressly teach configuration information on a RA and information on a threshold for a selection of a synchronization signal (SS) block
However, Peisa from a similar field of endeavor teaches configuration information on a RA and information on a threshold for a selection of a synchronization signal (SS) block(Peisa [0051]-[0060]  measurement configuration being send to Ue and criteria for beam selection for handover and see also [0080] beam being selected based on signal quality criteria provided by network and [0069] steps may take place in any order).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Peisa and the teaching of Koskela to use a threshold indicated by the network in order to perform handover or initial access. Because Peisa teaches  a method for selecting beam based on quality thus providing efficient spectrum utilization( Peisa [0026]).

As to claim 3. The combination of Koskela and Peisa teaches all the limitations of parent claim 1, Koskela teaches wherein the configuration information on the RA is included in a radio resource control (RRC) message(koskela [0121]- [0124] RRC resource being allocated and handover command i.e. RSRP value for handover).

As to claim 4. The combination of Koskela and Peisa teaches all the limitations of parent claim 1, Koskela teaches 
Koskela teaches wherein the signal quality greater than the threshold is identified based on reference signal received power (RSRP) of an SS block (Koskela[0128] beam i.e. SS block being compared to RSRP).

As to claim  7. Koskela teaches a method performed by a base station (Koskela fig. 3  source cell 60 and target cell 62 which works according to a method) for receiving a random access (RA) preamble in a wireless communication system (Koskela[0139] access using RACH preamble between Ue and cell)
comprising:
transmitting(koskela fig.3 S7 cell providing RACH resources or allocation of SS block RACH resources see also [0120]), to a terminal in the wireless communication system(koskela fig.3 S7 cell providing RACH resources or allocation of SS block RACH resources see also [0120]), configuration information on a RA(koskela [0121]- [0124] RRC resource being allocated and handover command i.e. RSRP value for handover), for a selection of a suitable SS-synchronization signal (SS) block(koskela [0121]- [0124] RRC resource being allocated and handover command i.e.),; and
receiving(koskela [0121] RACH on the uplink towards base station),from the terminal(koskela [0121] RACH on the uplink towards base station)an RA preamble in a physical random access channel (PRACH) occasion determined based on a first SS block or a second SS block (Koskela [0121] RACH  resources multiplex with SS-block)
wherein in case that the configuration information comprises information on contention-free RA resources associated with SS blocks and at least one SS block with a signal quality greater than the threshold among the SS blocks associated with the contention-free RA resources( Koskela [0131]-[0138]] Ue selecting preamble i.e. SS-block having best quality in order to perform random access and the ss-block maybe contention-free or contention-based), the first SS block is selected among the at least one SS block associated with the contention-free RA resources(Koskela [0131]-[0138]] contention free SS-block being used for random access in case contention free ss block is available based on a comparison to a threshold i.e. a signal quality being higher than a threshold see also [0128][0130]),, and
wherein in case that the at least one SS block with the signal quality greater than the threshold among the SS blocks associated with the contention-free RA resources is not available(Koskela [0128] no ss-block related to contention-free can be detected due to signal quality being below a threshold) , at least one SS block with a signal quality greater than the threshold among SS blocks associated with contention-based RA resources  is identified and the second SS block is selected among the at least one SS block associated with the contention-based RA resources( Koskela [0131]-[0138]] Ue selecting preamble i.e. SS-block having best quality in order to perform random access and the ss-block maybe contention-free or contention-based [0128] no ss-block related to contention-free can be detected due to signal quality being below a threshold);
Koskela does not expressly teach configuration information on a RA and information on a threshold for a selection of a synchronization signal (SS) block
However, Peisa from a similar field of endeavor teaches configuration information on a RA and information on a threshold for a selection of a synchronization signal (SS) block(Peisa [0051]-[0060]  measurement configuration being send to Ue and criteria for beam selection for handover and see also [0080] beam being selected based on signal quality criteria provided by network and [0069] steps may take place in any order).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Peisa and the teaching of Koskela to use a threshold indicated by the network in order to perform handover or initial access. Because Peisa teaches  a method for selecting beam based on quality thus providing efficient spectrum utilization( Peisa [0026]).

As to claim 9. The combination of Koskela and Peisa teaches all the limitations of parent claim 7, Koskela teaches wherein the configuration information on the RA is included in a radio resource control (RRC) message(koskela [0121]- [0124] RRC resource being allocated and handover command i.e. RSRP value for handover).

As to claim 10. The combination of Koskela and Peisa teaches all the limitations of parent claim 7, Koskela teaches 
Koskela teaches wherein the signal quality greater than the threshold is identified based on reference signal received power (RSRP) of an SS block (Koskela[0128] beam i.e. SS block being compared to RSRP).

As to claim 11. Koskela teaches a terminal in a wireless communication system (Koskela fig. 6 a device i.e. terminal 10 [0077] ) , comprising:
a transceiver (Koskela fig. 6 [0078] a radio block 23 i.e. transceiver): and configured to:
a controller coupled with the transceiver (Koskela fig. 6 a processor 26,   and memory 28  [0077]) and configured to:
receive(koskela fig.3 S7 cell providing RACH resources or allocation of SS block RACH resources see also [0120]), from a  base station(koskela fig.3 S7 cell providing RACH resources or allocation of SS block RACH resources see also [0120]), configuration information on a random access (RA) (koskela [0121]- [0124] RRC resource being allocated and handover command i.e. RSRP value for handover), for a selection of a SS synchronization signal (SS) block(koskela [0121]- [0124] RRC resource being allocated and handover command i.e.),,
in case that the configuration information comprises information on contention-free RA resources associated with SS blocks and at least one SS block with a signal quality greater than the threshold among the SS blocks associated with the contention-free RA resource is available(Koskela [0131]-[0138]] contention free SS-block being used for random access in case contention free ss block is available based on a comparison to a threshold i.e. a signal quality being higher than a threshold see also [0128][0130]),  select a first SS block among the at least one SS block associated with the contention-free RA resources( Koskela [0131]-[0138]] Ue selecting preamble i.e. SS-block having best quality in order to perform random access and the ss-block maybe contention-free or contention-based),
in case that at least one SS block with the signal quality greater than the threshold among the SS blocks associated with the contention-free RA resources is not available(Koskela [0128] no ss-block related to contention-free can be detected due to signal quality being below a threshold) , identify at least one SS block with a signal quality greater than the threshold among SS blocks associated with contention-based RA resources(Koskela [0128]-[0130] contention-free ss-block with acceptable threshold not available base on which ss-block related to contention based being selected) , and select a second SS block among the at least one SS block associated with the contention-based RA resources( Koskela [0139] Ue selecting preamble i.e. SS-block having best quality in order to perform random access and the ss-block maybe contention-free or contention-based);
select a physical random access channel (PRACH) occasion based on the selected first SS block or the selected second SS block(Koskela [0139] a preamble i.e. SS block being selected for random access),
 transmit, to the bases station, an RA preamble in the selected PRACH occasion(Koskela [0139] RACH access being performed using selected preamble).
Koskela does not expressly teach configuration information on a RA and information on a threshold for a selection of a synchronization signal (SS) block
However, Peisa from a similar field of endeavor teaches configuration information on a RA and information on a threshold for a selection of a synchronization signal (SS) block(Peisa [0051]-[0060]  measurement configuration being send to Ue and criteria for beam selection for handover and see also [0080] beam being selected based on signal quality criteria provided by network and [0069] steps may take place in any order).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Peisa and the teaching of Koskela to use a threshold indicated by the network in order to perform handover or initial access. Because Peisa teaches  a method for selecting beam based on quality thus providing efficient spectrum utilization( Peisa [0026]).

As to claim 13. The combination of Koskela and Peisa teaches all the limitations of parent claim 11, Koskela teaches wherein the configuration information on the RA is included in a radio resource control (RRC) message(koskela [0121]- [0124] RRC resource being allocated and handover command i.e. RSRP value for handover).

As to claim 14. The combination of Koskela and Peisa teaches all the limitations of parent claim 11, Koskela teaches 
Koskela teaches wherein the controller is further configured to identify the signal quality greater than the threshold based on reference signal received power (RSRP) of an SS block(Koskela[0106]-[0111] a beam index, SSB index and BSI which is used to derive a quality value i.e. RSRP for a cell).

As to claim 17. A base station in a wireless communication 
system(Koskela fig. 3  source cell 60 and target cell 62 which works according to a method) , comprising:
 a transceiver(Koskela fig. 5 communication with antenna and input and output interface i.e. transceiver [0074]);and 
a controller coupled with the transceiver (Kostela  fig. 5 memory 31 and [0074])and configured to: 
transmit(koskela fig.3 S7 cell providing RACH resources or allocation of SS block RACH resources see also [0120]), to a terminal(koskela fig.3 S7 cell providing RACH resources or allocation of SS block RACH resources see also [0120]), configuration information on a random access (RA) (koskela [0121]- [0124] RRC resource being allocated and handover command i.e. RSRP value for handover) , for a selection of a suitable SS block(koskela [0121]- [0124] RRC resource being allocated and handover command i.e.), 
receive(koskela [0121] RACH on the uplink towards base station), from the terminal(koskela [0121] RACH on the uplink towards base station), an RA preamble in a physical random access channel (PRACH) occasion determined based on a first SS block or a second SS block(Koskela [0121] RACH  resources multiplex with SS-block), 
wherein in case that the configuration information comprises information on contention-free RA resources associated with SS blocks and at least one SS block with a signal quality greater than the threshold among the SS blocks associated with the contention-free RA resources(Koskela [0131]-[0138]] contention free SS-block being used for random access in case contention free ss block is available based on a comparison to a threshold i.e. a signal quality being higher than a threshold see also [0128][0130]), the first SS block is selected among the at least one SS block associated with the contention-free RA resources( Koskela [0131]-[0138] Ue selecting preamble i.e. SS-block having best quality in order to perform random access and the ss-block maybe contention-free or contention-based), and
 wherein in case that the at least one SS block with the signal quality greater than the threshold among the SS blocks associated with the contention-free RA resources is not available(Koskela [0128] no ss-block related to contention-free can be detected due to signal quality being below a threshold) , at least one SS block with a signal quality greater than the threshold among SS blocks associated with contention-based RA resources  is identified and the second SS block is selected among the at least one SS block associated with the contention-based RA resources( Koskela [0139] Ue selecting preamble i.e. SS-block having best quality in order to perform random access and the ss-block maybe contention-free or contention-based [0128] no ss-block related to contention-free can be detected due to signal quality being below a threshold);

As to claim 19. The combination of Koskela and Peisa teaches all the limitations of parent claim 17, Koskela teaches wherein the configuration information on the RA is included in a radio resource control (RRC) message(koskela [0121]- [0124] RRC resource being allocated and handover command i.e. RSRP value for handover).

As to claim 20. The combination of Koskela and Peisa teaches all the limitations of parent claim 17, Koskela teaches 
Koskela teaches wherein the signal quality greater than the threshold is identified based on reference signal received power (RSRP) of an SS block (Koskela[0128] beam i.e. SS block being compared to RSRP).


Claim  5,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskela et al. (US-PG-PUB 2019/0387441 A1) and in view  Peisa et al. (US-PG-PUB 2019/0349830 A1) and in view of Kim (US-PG-PUB 20190281624 A1).

As to claim 5. The combination of Koskela and Peisa teaches all the limitations of parent claim 1, 
The combination of Koskela and Peisa does not teach identifying a next available PRACH occasion from among PRACH occasions corresponding to the selected SS block
However Kim from a similar field of endeavor teaches  identifying a next available PRACH occasion from among PRACH occasions corresponding to the selected SS block(Kim [0188] a RACH being transmitted using selected preamble i.e. during a RACH occasion i.e. resources see also [0190]) 
Thus it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kim and the teaching of Peisa to use SSB associated with contention free and contention based in order  for random access. Because Kim teaches a method of efficiently transmitting data thus providing for better spectrum utilization (Kim [0008]).

As to claim 15. The combination of Koskela and Peisa teaches all the limitations of parent claim 11, 
The combination of Koskela and Peisa does not teach  wherein the controller is further configured to identify a next available PRACH occasion from among PRACH occasions corresponding to the selected SS block
However Kim from a similar field of endeavor teaches wherein the controller is further configured to identify a next available PRACH occasion from among PRACH occasions corresponding to the selected SS block(Kim [0188] a RACH being transmitted using selected preamble i.e. during a RACH occasion i.e. resources see also [0190]) 
Thus it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kim and the teaching of Peisa to use SSB associated with contention free and contention based in order  for random access. Because Kim teaches a method of efficiently transmitting data thus providing for better spectrum utilization (Kim [0008]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VOSTER PREVAL/Examiner, Art Unit 2412                             

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412